- Provided by MZ Technologies SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month ofDecember 2010 Commission File Number 1-34129 CENTRAIS ELÉTRICAS BRASILEIRAS S.A. - ELETROBRÁS (Exact name of registrant as specified in its charter) BRAZILIAN ELECTRIC POWER COMPANY (Translation of Registrant's name into English) Avenida Presidente Vargas, 409 - 13th floor, Edifício Herm. Stoltz - Centro, CEP 20071-003, Rio de Janeiro, RJ, Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX MARKET ANNOUNCEMENT Auction of HPUs in the basins of rivers Teles Pires and Parnaiba We hereby inform our shareholders and the market in general that Eletrobras, through its subsidiaries, will participate in the Aneel Auction 04/2010 (hydroelectric energy) to be held on December 17, 2010, as shown below: - Projects in the Teles Pires River basin Projects Consortia HPU Teles Pires Energético Teles Pires Teles Pires Energia Eficiente HPU Sinop Sinop Energia Eficiente - Projects in the Parnaíba River basin Projects Consortia HPU Ribeiro Gonçalves Ribeiro Gonçalves HPU Estreito Parnaíba Estreito do Parnaiba HPU Cachoeira Cachoeira do Parnaiba The Eletrobras System companies will have a minority stake (49%) in consortia that are privately held. Accordingly, the prices to be offered in the mentioned auctions ('bids') are at the discretion of the private consortia, compatible with the profitability standards established by Eletrobras. The bids shall consider the parameters of the capital cost, the cost of opportunity, and the maximum reduction of business risks involved in the projects, with regard to financial, engineering and environmental aspects. Rio de Janeiro, December 13, 2010. Armando Casado de Araújo CFO and Investor Relations Officer SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:December 13, 2010 CENTRAIS ELÉTRICAS BRASILEIRAS S.A. - ELETROBRÁS By: /
